Citation Nr: 1108232	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a dental disorder.  

2.  Entitlement to service connection for an anxiety disorder.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for athlete's foot of both feet (also claimed as toenail fungus).  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for a sinus disorder.  

8.  Entitlement to service connection for high cholesterol.  

9.  Entitlement to service connection for a heart disorder.  

10.  Entitlement to service connection for a back disorder with sciatica.  

11.  Entitlement to service connection for numbness of the right lower extremity.  

12.  Entitlement to service connection for ruptured disc.  

13.  Entitlement to service connection for residuals of a neck injury.  

14.  Entitlement to service connection for left arm and shoulder disorder.  

15.  Entitlement to service connection for plantar fasciitis.  

16.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960.  

This appeal arises from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran appeared and gave testimony before the undersigned Acting Veteran's Law Judge in December 2009.  Unfortunately, the transcript of that hearing is incomplete.  In December 2010, a letter was sent to the Veteran informing him that a complete transcription of his December 2009 hearing was not available for review.  He responded in December 2010 that he wanted another hearing in the form of either a videoconference hearing or a hearing before a Veteran's Law Judge at the Phoenix, Arizona RO, whichever hearing could be scheduled first.  Consequently, the Board finds that this matter must be remanded so that the Veteran may be afforded his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to provide the appellant with a hearing at the RO in the form of either a videoconference hearing with a Veterans Law Judge or a hearing before a Veterans Law Judge at the RO, whichever hearing can be scheduled first.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


